Case 1:20-cr-00388-DLC Document 189 Filed 09/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 20cr388-4 (DLC)

 

“Vr : ORDER
YUDETH REYNOSO-HICTANO,

Defendant.

DENISE COTE, District Judge:

On September 15, 2021, attorney Patrick Brackley filed a
notice of appearance to represent defendant Yudith Reynoso-
Hiciano. Accordingly, it is hereby

ORDERED that a substitution of counsel hearing is scheduled
to occur on September 30, 2021 at 12:00 PM. The defendant is
incarcerated. Due to the COVID-19 pandemic, the defendant may
have the option of appearing in court or through a
videoconference. If, due to the increase in demand for
videoconference proceedings, a videoconference is not available
it may be possible to arrange for a telephone conference.
Accordingly,

IT IS FURTHER ORDERED that current counsel of record for
defendant David Bertan shall respond to the following two

questions by 5:00 PM on September 22, 2021:

 
Case 1:20-cr-00388-DLC Document 189 Filed 09/16/21 Page 2 of 2

1) Does the defendant consent to have the proceeding
occur as a videoconference?

2) If a videoconference is unavailable, does the

defendant consent to have the proceeding occur as a
telephone conference?

If the defendant consents to either option, please complete
and file on ECF the written consent form attached to this Order
if it is feasible to do sa.

Dated: | New York, New York
September 16, 2021

Janet by
DENISE COTE
United States District Judge

 
